869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James H. FLOYD, Plaintiff-Appellant,v.TONY ROMA'S RESTAURANT, Defendant-Appellee.
No. 88-5816.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, MERRITT and DAVID A. NELSON, Circuit Judges.

ORDER

1
James H. Floyd appeals the order of the district court granting summary judgment in favor of defendant.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Floyd brought suit against his former employer alleging a violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e), et seq.


3
The case was submitted to a magistrate who recommended granting summary judgment in favor of defendant.  The district court reviewed the record de novo in light of Floyd's objections to the magistrate's report.  The court adopted the magistrate's report and granted summary judgment in favor of defendant.


4
Upon review, we find no error.  Floyd failed to provide any material evidence to support his claim that he was fired because of his race.  In fact, a review of the record reveals that this case is so one-sided that the defendant must prevail as a matter of law.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).  Floyd was fired for bona fide business reasons.  Therefore, summary judgment in favor of defendant was not error.


5
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.